Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments were persuasive and examiner agrees that the amended claims overcomes the previously cited prior art. The specific amendment, “determine that the user input for directing the vehicle along the second trajectory occurred when the lane narrowed; subsequently detect that the lane is about to narrow again and” overcomes the previously cited prior art when combined with other claimed features. While lane narrowing detection is not new, multiple lane narrowing detections when combined with the determination of trajectory offset and fractional offsets to determine multiple trajectories is novel and non-obvious in view of the prior art of record.
Therefore, the claim features of “determine that the user input for directing the vehicle along the second trajectory occurred when the lane narrowed; subsequently detect that the lane is about to narrow again and determine third trajectory data using the trajectory output by the automated steering system, the fractional offset, and updated narrower lane dimensions;” when considered in view of other claimed features renders the claims novel and non-obvious in view of the prior art of record.
The best prior art found, cited below, fails to teach a critical element of the claimed invention even when combined, therefore, the deficiencies in Kim described in Applicant’s Remarks, filed 12/17/2021, are not cured with the additional references cited below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inoue (U.S Publication No. 2015/0259006) teaches travel trajectory control device for a vehicle.
Kubota et al. (U.S Publication No. 2020/0172123) teaches a vehicle control system, vehicle control method and program.
Hoffman (U.S Publication No. 2015/0085506) teaches a method for controlling the illumination of a road profile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M GARTRELLE/				/RUSSELL FREJD/Examiner, Art Unit 3661                                                    Primary Examiner, Art Unit 3661                                                                                                              
1/13/2022